[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________  ELEVENTH CIRCUIT
                                                              APR 19, 2007
                              No. 06-13539                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                      D.C. Docket No. 05-00105-CR-CG

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

     versus

DEMETRIUS LASHUN RICHARDSON,
a.k.a. Demectric LeShun Richardson,
a.k.a. Meat,
a.k.a. Ervin Earl,

                                                       Defendant-Appellant.

                       __________________________

              Appeal from the United States District Court for the
                         Southern District of Alabama
                        _________________________

                               (April 19, 2007)

Before WILSON, PRYOR and HILL, Circuit Judges

PER CURIAM:
      Arthur J. Madden, III, appointed counsel for Demetrius Lashun Richardson,

in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Richardson’s

conviction and sentence are AFFIRMED.




                                          2